Bloodworth, J.
1. None of the excerpts from the charge, when considered . in the light of the evidence and the entire ch’arge, are erroneous for any of the reasons assigned.
*464Decided February 18, 1919.
Rehearing denied February 27, 1919.
Complaint; from city court of Statesboro—Judge Proctor. May 13, 1918.
Johnston & Cone, for McCorkel.
Brannen & Booth, Anderson & Jones, Dead & Renfroe, Hunter & Jones, contra.
2. The ground of the motion for a new trial which excepts to the failure of the court‘to give certain specific instructions to the jury is without merit. The charge given covered the particular issue, and if more specific instructions were desired thereon, a proper and timely written request therefor should have been made.
3. The verdict was authorized by the evidence.

Judgment affirmed on the main hill of exceptions; cross-hill dismissed.

Broyles, P. J., and Stephens, J., concur.